Title: To Thomas Jefferson from Henry Dearborn, 29 December 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     War Department December 29th. 1804
                  
                  I have the honor of proposing, for your approbation, Robert Lucas, as a cadet in the Corps of Artillerists
                  With high respect & consideration I am, Sir, your Obt. Servt.
                  
                     H. Dearborn 
                     
                  
                  
                     
                     [Order by TJ:]
                     Approved
                  
                  
                     Th: Jefferson 
                     
                     Dec. 29. 1804
                  
               